Exhibit POWER OF ATTORNEY Each of the undersigned directors of SCANA Corporation (the "Company") hereby appoints W. B. Timmerman, K. B. Marsh, J. E. Addison and F. P. Mood, Jr., or any of them, his or her true and lawful attorneys, with the power to act with or without the others, and with full power of substitution and re-substitution, to execute in his or her name, place and stead in his or her capacity as director of the Company and to file with the Securities and Exchange Commission under the Securities Act of 1933, as amended, a registration statement on Form S-3 and any and all amendments thereto, with respect to an indeterminate amount of the Company's medium term notes and common stock. Dated:February 19, 2008 Columbia, South Carolina /s/B. L. Amick /s/J. A. Bennett B. L. Amick J. A. Bennett Director Director /s/S. A. Decker /s/D. M. Hagood S. A. Decker D. M. Hagood Director Director /s/W. H. Hipp /s/J. M. Micali W. H. Hipp J. M. Micali Director Director /s/L. M. Miller /s/J. W. Roquemore L. M. Miller J. W. Roquemore Director Director /s/M. K. Sloan /s/H. C. Stowe M. K. Sloan H. C. Stowe Director Director /s/W. B. Timmerman /s/G. S. York W. B. Timmerman G. S. York Director Director
